DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 2/28/2022. As directed by the amendment, claims 1, 21, 22 and 23 were amended, and claims 2-3 were cancelled, and no new claims were added. Thus, claims 1 and 4-23 are presently pending in this application
Claims 1 and 4-23 are allowed based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because in fig. 1, the reference numerals “1” and “17” should be provided with a descriptive text. Reference numerals “1” and “17” in figs. 2, 3, 4A, 4B, 4C and reference numeral “17” in figs. 6-9 are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “2”, “3”, “4”, “5”, in fig. 1, 4A and 6, reference numerals “7”, “8”, “9”, and “10” in fig. 2, reference numerals “12”, “13”, “14” and “15” in fig. 3, reference numeral “31” in fig. 4B, reference numeral “32” in fig. 4C, reference numerals “57”, “58”, “59” in figs. 7-9 are not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant agreed to file a replacement drawings. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David King on 5/2/2022. 

The application has been amended as follows:

1. (currently amended) A treatment method of treating a human patient exhibiting high or low blood sugar levels, high or low insulin production or abnormal A1C levels by achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of: 
            activating 
            administering acoustic shock waves to a target site which is a reflexology zone of a patient, wherein the reflexology zone underlies the patient's skin in a region of a hand or foot and the reflexology zone lies in the path of the emitted shock waves by: 
            subjecting the reflexology zone to acoustic shock waves stimulating a patient's tissue at a reflexology location corresponding to a specific gland by emitting the acoustic shock waves to the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland-to have a modulated response wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increases low level insulin output, decreases high level insulin output or stabilizes erratic insulin output; and 
            wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         to 1.0 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle.

7. (Currently Amended) The treatment method of claim 1, further comprising the step of stimulating of the patient’s tissue with a sufficient amount of acoustic shock waves to stimulate[[s]] a pancreas to cause a release of nitric oxide, secretion of digestive enzymes, hormones and insulin. 

8. (previously presented) The treatment method of claim 7, further comprising the step of stimulating of the pancreas with a sufficient amount of acoustic shock waves cause[[s]] a release of growth factors including vascular endothelial growth factor (VEGF).


9. (previously presented) The treatment method of claim 8, further comprising the step of stimulating of the pancreas with a sufficient amount of acoustic shock waves cause[[s]] new blood vessels to be created to increase vascularization.

21. (currently amended) A treatment method of treating a human patient exhibiting high or low blood sugar levels by achieving modulating blood sugar levels comprises the steps of: 
activating 
administering acoustic shock waves to a target site which is a reflexology zone of a patient, wherein the reflexology zone underlies the patient's skin in a region of a hand or foot and the reflexology zone lies in the path of the emitted shock waves by: 
subjecting the reflexology zone to acoustic shock waves stimulating a patient's tissue at a reflexology location corresponding to a specific gland by emitting the acoustic shock waves to the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland-to have a modulated response Page 5 of 29Application No. 16/009,807 wherein the modulated response is an adjustment in blood sugar levels wherein the modulated blood sugar level response is a decrease in the blood sugar level wherein the patient was exhibiting high levels of blood sugar; and 
wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         to 1.0 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle.  

22. (currently amended) A treatment method of treating a human patient exhibiting high or low insulin production by stimulating insulin production levels comprises the steps of: 
activating 
administering acoustic shock waves to a target site which is a reflexology zone of a patient, wherein the reflexology zone underlies the patient's skin in a region of a hand or foot and the reflexology zone lies in the path of the emitted shock waves by: 
subjecting the reflexology zone to acoustic shock waves stimulating a patient's tissue at a reflexology location corresponding to a specific gland by emitting acoustic shock waves to the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland-to have a modulated response wherein the modulated response is an adjustment in insulin production wherein the response to stimulating insulin production is an increase in insulin release Page 6 of 29Application No. 16/009,807 wherein the patient was exhibiting low levels of insulin production; and 
wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         to 1.0 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle.  

23. (previously presented) A treatment method of treating a human patient exhibiting abnormal A1C levels by normalizing A1C levels comprises the steps of: 
activating 
administering acoustic shock waves to a target site which is a reflexology zone of a patient, wherein the reflexology zone underlies the patient's skin in a region of a hand or foot and the reflexology zone lies in the path of the emitted shock waves by: 
subjecting the reflexology zone to acoustic shock waves stimulating a patient's tissue at a reflexology location corresponding to a specific gland by emitting the acoustic shock waves to the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland-to have a modulated response wherein the modulated response is normalizing A1C levels wherein the response of normalizing A1C levels is a decrease in spikes wherein the patient was exhibiting high levels of A1C spikes; and 
wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         to 1.0 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle.

Response to Arguments
Applicant’s arguments, see pages 9-29 of the remarks, filed on 2/28/2022, with respect to the 112(a), (b) and 103 have been fully considered and are persuasive.  The rejections of 1 and 4-23 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schultheiss (2006/0100550) and Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”) do not specifically disclose the claimed method as presented in the claims 1 and 4-23. 
Schultheiss discloses a treatment method of treating indication of diabetes that would be capable of modulating blood sugar level, stimulating insulin production levels, normalizing A1C levels comprises the step of administering acoustic shock waves, activating acoustic shock waves of an acoustic shock wave generator with a shock wave applicator (applicator of the acoustic shock wave generator, see paragraph 0154, “shock wave head”) to emit acoustic shock waves (see paragraphs 0002, 0106 and 0154-0157, Schultheiss discloses a method of providing shockwave, and in paragraph 0186, Schultheiss discloses that the shock waves treatment is used to treat indication of diabetes).
Samuel teaches reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, furthermore, Samuel discloses in page 83 that the reflexology zone include pancreas zone on the foot). 
However, both Schultheiss and Samuel fail to disclose the claimed method of treating a human patient exhibiting high or low blood sugar levels, high or low insulin production or abnormal A1C levels by achieving one or more of modulating blood sugar levels or stimulating insulin production levels or normalizing A61C levels comprising the step of activating an acoustic shock wave generator with shock wave applicator to emit acoustic shock waves, administering acoustic shock waves to a target site which is a reflexology zone of a patient, subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location corresponding to a specific gland by emitting the acoustic shock waves to the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated response, wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increases low level insulin output, decreases high level insulin output or stabilizes erratic insulin output, and wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1.0 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle. Schultheiss discloses in paragraph 0028 that the acoustic shock wave generator focuses on treatment zones including tissue of the patient, the tissue can be organ, or skin or muscle, or a heart. However, Schultheiss is silent as to the tissues or skin are being focused to treat diabetes, and certainly not a method to treat a human patient exhibiting high or low blood sugar levels, high or low insulin production or abnormal A1C levels by achieving one or more of modulating blood sugar levels, stimulating insulin production levels or normalizing A1C levels, by subjecting the reflexology zone corresponding to a specific gland of a patient to acoustic shock waves utilizing a shock waves having an energy density of 0.00001 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1.0 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle. Therefore, it would not have been obvious to modify Schultheiss and Samuel to arrive at the claimed invention, and it would be improper hindsight to do so since Samuel is silent to any shock waves treatment or modulating blood sugar levels, insulin production or normalizing A1C. 
Therefore, claims 1 and 4-23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spector (2017/0196766) is cited to show a method of subjecting shock waves to the renal structures to improve kidney function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785